Citation Nr: 1641275	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease.

2.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

3.  Entitlement to a rating in excess of 10 percent for a left ankle strain.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to March 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in August 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently underwent a VA examination to assess the severity of his service-connected back, knee, and ankle disabilities in December 2014.  Subsequent to that examination, the Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  

The December 2014 VA examination reports do not include range of motion testing for pain on both active and passive motion or with weight-bearing and nonweight-bearing, as required by Correia.  Furthermore, in the Veteran's February 2011 substantive appeal, he asserted that the range of motion testing performed during  his VA examination did not accurately reflect his level of disability because it was conducted while he was seated on an examination table and not while bearing weight.  Therefore, the Board finds that a remand is necessary in order to conduct another VA examination.  See 38 C.F.R. § 4.59 (2015); Correia, 28 Vet. App. at 170.  

Because the Veteran's increased rating claims could potentially affect his entitlement to TDIU, the Board finds that the claims are inextricably intertwined.  Therefore, the claim for TDIU must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers who recently treated him   for his low back, right knee and left ankle disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA back examination to determine the current severity of his service-connected low back disability.  The electronic claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail, to include any neurological symptoms associated with the back.  

The examiner should report all range of motion measurements in degrees.  To the extent possible, range of motion for the low back should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain why.

3.  Schedule the Veteran for VA knee and ankle examinations to determine the current severity of his service-connected right knee and left ankle disabilities.  The electronic claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail.  

The examiner should report all range of motion measurements in degrees for both knees and both ankles for comparison between service-connected and nonservice-connected sides.  To the extent possible, range of motion for the right knee and left ankle should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain why.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished     a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



